UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7178



RANDY L. VALENTINE,

                Plaintiff - Appellant,

          v.


TINA DODD, Sued in her individual capacity,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (4:06-cv-01617-HMH)


Submitted:   February 28, 2008            Decided:   March 5, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy L. Valentine, Appellant Pro Se. Nathaniel Heyward Clarkson,
III, Edward Grainger Smith, Amy Miller Snyder, CLARKSON, WALSH,
RHENEY & TERRELL, PA, Greenville, South Carolina, Anne Ross
Culbreath, 13TH JUDICIAL CIRCUIT SOLICITOR’S OFFICE, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Randy L. Valentine appeals the district court’s orders

accepting the recommendation of the magistrate judge and denying

his motion to amend, denying his motion for default judgment,

granting summary judgment in favor of Appellee, and dismissing his

civil   complaint.    We    have   reviewed   the    record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        Valentine v. Dodd, No. 4:06-cv-01617-HMH

(D.S.C. June 11, 2007 & July 17, 2007).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -